DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 2/23/2021, claims 1 – 8 are pending for examination. This action is non-final.
Information Disclosure Statement
The Information Disclosure Statement (IDS) dated 2/23/2021 is herein reviewed by the Examiner.
Acknowledgement is made claims 1 – 4 and 6 – 8 are amended and pending examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“an orchestrator configure to define…”
“a virtualized infrastructure manager configured to secure…”
“the orchestrator is configured to…”
“the orchestrator or the virtualized infrastructure manager is configured to…” in claims 1 – 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Specification provides structure for the aforementioned “orchestrator” and “virtualized infrastructure manager” in Paragraph [0050], reproduced herein:
“[0050] The orchestrator 110, the virtual network function manager 120, and the virtualized infrastructure manager 130 may each operate on a physical server having a CPU, a storage unit, and a communication unit, may operate on one or a plurality of physical servers, or may operate on one or more virtual machines.”

Examiner’s Notes
Independent claims 1 and 7 comprise conditional claim language which renders much of the claim optional. Claim 1 and similarly claim 7 recite, “wherein the orchestrator is configured to, when there are resources for which the virtualized infrastructure manager fails to secure among the resources reserved by the first reservation…”, which under the condition that all resources are successfully secured, would render the remaining features following this condition unnecessary for infringement. As such, the prior art would only be required to teach claim features up to and including the conditional limitation with the condition that securing of the resources were successful. 
For the sake of compact prosecution, the rejections of the claims under 35 U.S.C. §103 contained herein for claims 1 and 7 were interpreted to include a positive result of the conditional limitations.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. § 101 as not being direct to patentable subject matter.
Claims 68 and 69 disclose "A network service management program causing a computer...”
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). 
The broadest reasonable interpretation of a claim drawn to a computer program product including one or more sequences of one or more instructions typically covers forms of data per se and software per se. The subject matter of a patent must be directed towards one of the four statutory categories and must not be wholly directed to subject matter encompassing a judicially recognized exception. The claimed invention directed in claim 8 is not directed towards a process, machine, manufacture, or composition of matter, and rather is directed towards one of the non-limiting of unpatentable subject matter, being "a computer program per se". (MPEP 2106).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 – 4 and 6 – 8 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Celozzi et al. (US 2021/0149699 A1), hereinafter “Celozzi”.
Regarding claim 1, Celozzi teaches a network service management apparatus that uses resources included in a network functions virtualization infrastructure to provide a network service (VNF instantiated using virtual machines and resources allocated to the VNF (Celozzi Paragraph [0054])), the network service management apparatus comprising: 
an orchestrator configured to define resources that satisfy a resource requirement of a virtual network function constituting the network service and are allocated to the virtual network function, and VNF Manager (VNFM) receives input to define an application capacity for a VNF, wherein an application capacity are the resources needed to operate the VNF, and calculates an initial deployment according to the requested total application capacity, and defining the ‘flavors’ of the virtual machines to deliver the VNF (Celozzi Paragraphs [0018 – 0019], [0008] and [0062])); and
a virtualized infrastructure manager (management entity 100 receives its request from the orchestrator (Celozzi Paragraph [0385])) configured to (i) secure first resources including the resources reserved by the first reservation, (II) activate the virtual network function on the first resources that are secured, and (iii) generate the network service (preserving the total application capacity within a certain tolerance interval and allocating the virtual machines with a flavor that fits the availability of the resources of the host (Celozzi Paragraph [0054]) managing entity responsible for controlling and coordinating which flavors and virtual machines are used for managing the VNF (Celozzi Paragraph [0385])), 
wherein the orchestrator is configured to, when there are resources for which the virtualized infrastructure manager fails to secure among the resources reserved by the first reservation (reservation reply indicates a failure in updating resource reservation (Celozzi Paragraphs [0165 – 0172] and Fig. 5)), 
define, for a virtual network function to which the resources that are failed to be secured are allocated, a new instance of resources that satisfy a resource requirement of the virtual network function to which the resources that are failed to be secured are allocated and are allocated to the virtual network function to which the resources that are failed to be secured are allocated (defining a new, updated needed capacity, wherein the needed capacity is reduced to achieve a new VM flavor, updated the reservation ID (and therefore is a new reservation), and update the needed capacity for verification (Celozzi Paragraphs [0165 – 0172] and Fig. 5) updating the resource reservation list comprises a smaller flavor, but still comprises the minimum number of VMs allocated previously (Celozzi Paragraphs [0018 – 0130])), and 
make a second reservation of the new instance of the resources (check result and allocate the resources for the updated Reservation ID (Celozzi Paragraphs [0172 – 0181] and Fig. 5)), and
wherein the virtualized infrastructure manager is configured to secure second resources including the resources reserved by the first reservation other than the resources that are failed to be secured and the resources reserved by the second reservation, activate a virtual network function on the second resources that are secured, and generate the network service (receive the smaller flavor and request the reservation thereof, update the resource reservation list, and allocate the VMs to the reservation (Celozzi Paragraphs [0165 – 0181] and Fig. 5 and Fig. 6) managing entity responsible for controlling and coordinating which flavors and virtual machines are used for managing the VNF (Celozzi Paragraph [0385])).

Regarding claim 2, Celozzi teaches the network service management apparatus according to claim 1, wherein 
the orchestrator or the virtualized infrastructure manager are configured to cancel a reservation of the resources for which the virtualized infrastructure manager fails to secure (terminating the allocation if the capacity requested cannot be allocated (Celozzi Paragraphs [0096 – 0097])).

Celozzi teaches the network service management apparatus according to claim 1, wherein 
the orchestrator is configured to, when there are resources for which the virtualized infrastructure manager fails to secure among the resources reserved by the second reservation, repeat a definition of the new instance of the resources and a reservation of the new instance of the resources until the virtualized infrastructure manager secures third resources (determining a maximum application capacity available in response to unavailability of a particular application capacity, the process being iterative until a maximum allocable capacity is determined (Celozzi Paragraph [0401])), and 
the virtualized infrastructure manager is configured to activate a virtual network function on the third resources that are secured, and generate the network service (allocating the VNF using the iterative process (Celozzi Paragraphs [0406 – 0409])).

Regarding claim 4, Celozzi teaches the network service management apparatus according to claim 1, wherein the orchestrator is configured to, when no resources satisfy the resource requirement of the virtual network function constituting the network service and are allocated to the virtual network function constituting the network service in the first reservation or the second reservation, change the resource requirement of the virtual network function that does not have resources to be allocated according to a predetermined adjustment policy, and define resources to be allocated to the virtual network function that does not have resources to be allocated (amending flavors of the needed virtual machines to reach a total application capacity and determining a maximum application capacity available in response to unavailability of a particular application capacity, the process being iterative until a maximum allocable capacity is determined (Celozzi Paragraph [0400 – 0401]) allocating the VNF using the iterative process (Celozzi Paragraphs [0406 – 0409])). 

Regarding claim 6, Celozzi teaches the network service management apparatus according to claim 4, wherein 
the orchestrator is configured to, for a virtual network function activated in fallback state that indicates a virtual network function to which resources are allocated based on the resource requirement that is changed, when new resources indicating resources that satisfy the resource requirement prior to change of the virtual network function activated in fallback state are allocable to the virtual network function activated in fallback state, reserve the new resources (when the requested amount of resources are not allocable to meet the flavor, updating the requested flavor to a smaller amount or a next smaller amount and updated the NeededCapacity, to reduce it of the capacity gained (and therefore is the difference between the requested capacity amount and the actual capacity amount) (Celozzi Paragraphs [0108 – 0123]) check for the new calculated capacity using the new smaller flavor and allocate the VMs for the requested VNF (Celozzi Paragraphs [0124 – 0150]) if NeededCapacity is greater than zero, then allocate available VMs in step 27 (Celozzi Paragraphs [0120 – 0123] and [0140 – 0142])), and 
the virtualized infrastructure manager is configured to secure the new resources, activate a virtual network function on the new resources that are secured, and replaces the virtual network function activated in fallback state with the virtual network function activated on the new resources (when needed capacity still exists and VMs become available for the next VNFC, allocate the new VNFC (Celozzi Paragraphs [0120 – 0123] and [0140 – 0142])).

Celozzi teaches a network service management method of a network service management apparatus that uses resources included in a network functions virtualization infrastructure to provide a network service (VNF instantiated using virtual machines and resources allocated to the VNF (Celozzi Paragraph [0054])), the network service management method comprising: 
by the network service management apparatus. defining resources that satisfy a resource requirement of a virtual network function constituting the network service and are allocated to the virtual network function, and making a first reservation of the resources that are defined (VNF Manager (VNFM) receives input to define an application capacity for a VNF, wherein an application capacity are the resources needed to operate the VNF, and calculates an initial deployment according to the requested total application capacity, and defining the ‘flavors’ of the virtual machines to deliver the VNF (Celozzi Paragraphs [0018 – 0019], [0008] and [0062])); 
by the network service management apparatus, securing first resources including the resources reserved by the first reservation, activating the virtual network function on the first resources that are secured, and generating the network service (preserving the total application capacity within a certain tolerance interval and allocating the virtual machines with a flavor that fits the availability of the resources of the host (Celozzi Paragraph [0054]) managing entity responsible for controlling and coordinating which flavors and virtual machines are used for managing the VNF (Celozzi Paragraph [0385])); 
by the network service management apparatus, when there are resources that are failed to be secured among the resources reserved by the first reservation (reservation reply indicates a failure in updating resource reservation (Celozzi Paragraphs [0165 – 0172] and Fig. 5)), 
defining a new, updated needed capacity, wherein the needed capacity is reduced to achieve a new VM flavor, updated the reservation ID (and therefore is a new reservation), and update the needed capacity for verification (Celozzi Paragraphs [0165 – 0172] and Fig. 5) updating the resource reservation list comprises a smaller flavor, but still comprises the minimum number of VMs allocated previously (Celozzi Paragraphs [0018 – 0130])), and 
make a second reservation of the new instance of the resources (check result and allocate the resources for the updated Reservation ID (Celozzi Paragraphs [0172 – 0181] and Fig. 5)), and
by the network service management apparatus, securing second resources including the resources reserved by the first reservation other than the resources that are failed to be secured and the resources reserved by the second reservation, activating a. virtual network function on the second resources that are secured, and generating the network service (receive the smaller flavor and request the reservation thereof, update the resource reservation list, and allocate the VMs to the reservation (Celozzi Paragraphs [0165 – 0181] and Fig. 5 and Fig. 6) managing entity responsible for controlling and coordinating which flavors and virtual machines are used for managing the VNF (Celozzi Paragraph [0385])).

Celozzi teaches a network service management program (Celozzi Paragraphs [0035 – 0036]) causing a computer to execute methods comprising:
defining resources that satisfy a resource requirement of a virtual network function constituting the network service and are allocated to the virtual network function, and making a first reservation of the resources that are defined (VNF Manager (VNFM) receives input to define an application capacity for a VNF, wherein an application capacity are the resources needed to operate the VNF, and calculates an initial deployment according to the requested total application capacity, and defining the ‘flavors’ of the virtual machines to deliver the VNF (Celozzi Paragraphs [0018 – 0019], [0008] and [0062])); 
securing first resources including the resources reserved by the first reservation, activating the virtual network function on the first resources that are secured, and generating the network service (preserving the total application capacity within a certain tolerance interval and allocating the virtual machines with a flavor that fits the availability of the resources of the host (Celozzi Paragraph [0054]) managing entity responsible for controlling and coordinating which flavors and virtual machines are used for managing the VNF (Celozzi Paragraph [0385])); 
when there are resources that are failed to be secured among the resources reserved by the first reservation (reservation reply indicates a failure in updating resource reservation (Celozzi Paragraphs [0165 – 0172] and Fig. 5)), 
define, for a virtual network function to which the resources that are failed to be secured are allocated, a new instance of resources that satisfy a resource requirement of the virtual network function to which the resources that are failed to be secured are allocated and are allocated to the virtual network function to which the resources that are failed to be secured are allocated (defining a new, updated needed capacity, wherein the needed capacity is reduced to achieve a new VM flavor, updated the reservation ID (and therefore is a new reservation), and update the needed capacity for verification (Celozzi Paragraphs [0165 – 0172] and Fig. 5) updating the resource reservation list comprises a smaller flavor, but still comprises the minimum number of VMs allocated previously (Celozzi Paragraphs [0018 – 0130])), and 
make a second reservation of the new instance of the resources (check result and allocate the resources for the updated Reservation ID (Celozzi Paragraphs [0172 – 0181] and Fig. 5)), and
securing second resources including the resources reserved by the first reservation other than the resources that are failed to be secured and the resources reserved by the second reservation, activating a. virtual network function on the second resources that are secured, and generating the network service (receive the smaller flavor and request the reservation thereof, update the resource reservation list, and allocate the VMs to the reservation (Celozzi Paragraphs [0165 – 0181] and Fig. 5 and Fig. 6) managing entity responsible for controlling and coordinating which flavors and virtual machines are used for managing the VNF (Celozzi Paragraph [0385])).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. §103 as being unpatentable over Celozzi in view of Celozzi (US 2021/0288827 A1), hereinafter “Celozzi ‘827”.
Regarding claim 5, where Celozzi teaches the network service management apparatus according to claim 4, Celozzi fails to teach wherein the orchestrator is configured to switch, depending on a situation of the resources included in the network functions virtualization infrastructure, between a plurality of adjustment policies for which values after performance and/or capacity of resources included in the resource requirement of the virtual network function constituting the network service are changed are different.
However, in analogous art, Celozzi ‘827 teaches the orchestrator is configured to switch, depending on a situation of the resources included in the network functions virtualization infrastructure, between a plurality of adjustment policies for which values after performance and/or capacity of resources included in the resource requirement of the virtual network function constituting the network service are changed are different (implementing auto-scaling policies as part of the orchestration of VNFs, wherein performance indicators are collected and based upon a current use of capacity and growth starting a new procedure to implement instances of VNFs (Celozzi ‘827 Paragraphs [0028 – 0033] and [0083 – 0084])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Celozzi ‘827 related to implementing auto-scaling policies and apply them to the teachings of Celozzi for the purpose of adjusting with the growth of the virtual network while still providing VNFs. One would be motivated as such as auto-scaling policies guarantee that capacity changes will be reflected in reported values and accurately billed/invoiced (Celozzi ‘827 Paragraphs [0033]).
Conclusion
	The following prior art references were found pertinent to the Applicant’s claimed invention but were not used in making the rejections presented herein.
	Yoshimura et al. (US 2019/0052528 A1) which teaches registering virtual functions in a virtual environment based upon a request wherein resources are secured in advance to allocate to the virtual function.
	Nakatsugawa et al. (US 2017/0257267 A1) which teaches a resource management device which responds to a service request and converts total resource amounts to numerical values to determine resources to allocate to virtual functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.K.B/Examiner, Art Unit 2459           

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459